COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


H.D. VEST, INC. AND STEPHANIE
CHARITONENKO,

                            Appellants,

v.

TEDDY D. WALKER AND LAURA L.
JONES, 

                            Appellees.
 §
 

§

 

§

 

§

 

§

 

 § 


No. 08-10-00350-CV

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 2009-4710) 

MEMORANDUM OPINION

	Pending before the Court is Appellants' unopposed motion for voluntary dismissal of this
appeal.  See Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellants.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.